Case 3:16-cv-01578-PGS-LHG Document 152 Filed 04/20/20 Page 1 of 1 PageID: 3840



                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
 ____________________________________
 LUTHER GRAHAM                         :    CIVIL ACTION
                                       :    No.: 3:16-1578 (PGS)(LHG)
               Plaintiff,              :    No.: 3:19-18763 (PGS)(LHG)
                                       :
       v.                              :
                                       :
 MONMOUTH COUNTY                       :
 BUILDINGS AND GROUNDS                 :
       et. al.                         :
                                       :
               Defendants.             :
                                       :

                                           ORDER

        AND NOW, this 20th day of April, 2020, upon consideration of Plaintiff’s Motion for

 Leave to File Under Seal Exhibit A in support of his Motion to Enforce Settlement it is hereby

 ORDERED that Plaintiff’s Motion [143] is GRANTED.



                                     BY THE COURT


                                     _____________________________________

                                     The Hon. Lois H. Goodman, U.S.M.J.
